Case 3:18-cv-00866-CWR-FKB Document 49 Filed 10/01/19 Page 1 of 2




                         ____________________

                       No. 3:18‐CV‐866‐CWR‐FKB

      ALYSSON MILLS,
                                                            Plaintiff,

                                    v.

      BUTLER SNOW LLP, ET AL.,
                                                         Defendants.
                         ____________________

                                ORDER
                         ____________________

         Before CARLTON W. REEVES, District Judge.
      Now before the Court are two motions to dismiss and Baker
      Donelson’s motion for leave to file a sur‐sur‐sur‐reply. See
      Docket Nos. 28, 31, and 47.
      As the briefing acknowledges, the Receiver is entitled to pre‐
      sent her “best case” before a dispositive ruling. So, if she
      wishes to add anything to the complaint that she learned in
      the last nine months, or wishes to amend any of her theories
      in light of recent Fifth Circuit decisions, now is the time. An
Case 3:18-cv-00866-CWR-FKB Document 49 Filed 10/01/19 Page 2 of 2




      amended complaint is due on November 1, 2019. Renewed
      motions to dismiss may follow within 14 days, or, given the
      upcoming holidays, on a briefing schedule agreed‐to by the
      parties.
      Finally, the three supplemental briefs make it abundantly
      clear that all would benefit from additional pages for their
      memoranda. In the renewed motions, each movant/respond‐
      ent may have 50 pages to divide as they see fit. The Fifth Cir‐
      cuit might appreciate the clean record should any part of this
      case be appealed.
      The motions are denied without prejudice.
            SO ORDERED, this the 1st day of October, 2019.
                                             s/ CARLTON W. REEVES
                                          United States District Judge




                                    2
